Name: Commission Regulation (EEC) No 2950/92 of 9 October 1992 re- establishing the levying of customs duties on products falling witin CN code 2922 41 00, originating in South Korea and Indonesia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 296/10 Official Journal of the European Communities 13. 10. 92 COMMISSION REGULATION (EEC) No 2950/92 of 9 October 1992 re-establishing the levying of customs duties on products falling within CN code 2922 41 00, originating in South Korea and Indonesia to which the preferential tarrif arrangements set out in Council Regulation (EEC) No 3831/90 apply Whereas, in the case of products falling within CN code 2922 41 00, originating in South Korea and Indonesia the individual ceiling was fixed at ECU 695 000 ; whereas on 5 May 1992, imports of these products into the Commu ­ nity originating in South Korea and Indonesia reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against South Korea and Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefer ­ ences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1992 by Regulation (EEC) No 3587/91 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of that Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1992 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION Article 1 As from 16 October 1992, the levying of customs duties, suspended for 1992 pursuant to Council Regulation (EEC) No 3831 /90, shall be reintroduced on imports into the Community of the following products, originating in South Korea and Indonesia : Order No CN code Description 10.0250 2922 41 00 Lysine and its esters ; salts thereof Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1992. For the Commission Christiane SCRIVENER Member of the Commission O OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ).